Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is allowable. The restriction requirement between groups I-III , as set forth in the Office action mailed on 05/18/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 05/18/2021 is withdrawn.  Claims 4-5 and 7-12, directed to a method for manufacturing an alumina sintered body and a semiconductor manufacturing apparatus are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Allowable Subject Matter
Claims 1-14 allowed.
The following is an examiner’s statement of reasons for allowance: claim 1 is directed towards an alumina sintered body comprising 0.01 to 1.0 mass% of one or more types selected from Ta, Nb, and V, and 0.0014 to 0.01 mass% of Na in terms of oxide thereof, wherein Na exists in the form of NaMO3 (M: V, Nb, Ta), and OXNa/OX0 is 0.20 or less, wherein the OXNa (mass%) is the amount of Na in terms of Na oxide and the OX0 (mass%) is the amount of oxide of the one or more types selected from Ta, Nb, V, in the alumina sintered body.
The closest prior art is considered to be Citti et al. (US20120227445, hereinafter referred to as Citti). Citti discloses an alumina-based refractory object (see Citti at [0020]) where the amount of the first dopant is … at least approximately 0.11 wt %, at least approximately 0.2 wt%, or at least approximately 0.5 wt% … the first dopant is Ta2O5, Nb2O5, or any combination thereof (see Citti at [0066]). However, Citti does not disclose Na exists in the form of NaMO3 (M: V, Nb, Ta), and OXNa/OX0 is 0.20 or less, therefore Claim 1 avoids Citti as prior art and is thus allowable. 

All claims not specifically addressed are allowed because they depend upon an allowed claim, or they contain all of the allowable limitations of an allowed claim. 
Response to Arguments
Applicant's arguments filed 12/15/2021 have been fully considered and they are persuasive. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

/CAMERON K MILLER/Examiner, Art Unit 1731